Citation Nr: 0837852	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
peripheral neuropathy of bilateral lower extremities, claimed 
as a result of VA treatment for HIV.


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada.


FINDING OF FACT

The veteran's peripheral neuropathy of the lower extremities 
was not proximately caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault by VA or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
benefits for additional disability claimed to be the result 
of treatment at a VAMC are not met.  38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. §§ 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the version of 38 U.S.C.A. § 1151 in effect for claims 
filed prior to October 1, 1997, "[w]here any veteran suffers 
an injury or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).  

This version of the statute was interpreted by VA regulations 
as requiring a showing of evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instances of indicated fault on the part of VA, or 
the occurrence of an accident or an otherwise unforeseen 
event, to establish entitlement to 38 U.S.C.A. § 1151 
benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  This 
regulation was invalidated by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The Gardner decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, see Brown v. Gardner, 
513 U.S. 115 (1994).  The United States Supreme Court 
(Supreme Court), in affirming the Court's decision, held that 
the statutory language of 38 U.S.C.A. § 1151 simply required 
a causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  See, Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective 
November 25, 1991, the date that the Court issued the Gardner 
decision.  60 Fed. Reg. 14,222 (March 16, 1995).  In 
particular, section (c)(3) of 38 C.F.R. § 3.358 was amended 
to remove the "fault" requirement which was struck down by 
the Supreme Court.  38 C.F.R. § 3.358(c)(1) provides that 
"[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  Further, 38 C.F.R. 
§ 3.358(b)(2) provides that compensation will not be payable 
for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) provides that 
"[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."  

Under the amended version of 38 C.F.R. § 3.358, compensation 
is precluded where disability:  (1)  is not causally related 
to VA hospitalization or medical or surgical treatment, 
(2)  is merely coincidental with the VA hospitalization or 
medical or surgical treatment, (3)  is the continuance or 
natural progress of diseases or injuries for which VA 
hospitalization or medical or surgical treatment was 
authorized, or (4)  is the certain or near certain result of 
the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.  38 C.F.R. 
§ 3.358(b), (c) (effective prior to October 1, 1997).  

Congress, however, subsequently amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar fault on the part of VA in furnishing 
care, or an unforeseen event.  Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. 
§ 1151 (West 2002).  

The revised provisions of 38 C.F.R. § 3.358 state that, where 
it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those that are certain or 
intended to result from VA hospitalization or medical or 
surgical treatment.  Id.  

Effective September 2, 2004, the regulations pertaining to 
claims for 38 U.S.C.A. § 1151 benefits filed on or after 
October 1, 1997 were amended.  69 Fed. Reg. 46,426 (Aug. 3, 
2004) [adding 38 C.F.R. § 3.361].  Those regulations largely 
implemented the provisions of 38 U.S.C.A. § 1151.  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

VA received this claim in February 2006.  As noted above, the 
amended version of 38 U.S.C.A. § 1151 has added the 
requirement that there must be evidence showing that the 
additional disability for which benefits are sought was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by VA or by an event not reasonably foreseeable.  

The veteran contends that he suffers from peripheral 
neuropathies of the lower extremities due to treatment he 
received at the Durham, North Carolina VA Medical Center (the 
VAMC at issue in this case) from September 2000 to August 
2001.

In 1998, the veteran was diagnosed with HIV.  He began 
treatment with Dr. "W." at the Durham VAMC in October 1998, 
at which time he began a regimen of AZT, 3TC, and indinavir, 
with a continuing prescription for septra.

At a January 1999 appointment, Dr. W. noted that the veteran 
was doing well on the current drug regimen but changed the 
regimen to include combivir and nelfinavir, due to passing a 
kidney stone.  This regimen was continued in April 1999.

In June 1999, Dr. W. noted "reports symptoms consistent with 
peripheral neuropathy in feet about 6 months, much worse of 
late."  The doctor's plan was to change the prescription of 
3TC to abacavir to avoid possible peripheral neuropathy, with 
a note that peripheral neuropathy with 3TC is more common 
than with AZT.

In October 1999, the regimen was continued, as Dr. W. noted 
that the veteran had not found lower extremity neuropathy to 
be such a problem as of late, although that may have been due 
to a distraction of lower back pain secondary to a recent car 
accident.

Appointments in January and May 2000 resulted in 
continuations of the current drug regimen.

In September 2000, due to a viral rebound, Dr. W. started the 
veteran on D4T, DDI, and Amprenavir/Rit and noted that he 
would follow the veteran's progress closely.

In January 2001, the veteran reported mild, stable neuropathy 
symptoms involving the soles of his feet.  Dr. W. noted that 
the peripheral neuropathy worried him on the D4T/DDI 
combination, writing "I would expect this to progress."  
Importantly, Dr. W. stated "[the veteran] is very loath to 
change meds, however, since he feels these are working and 
would like to continue and monitor.  I suggested we see what 
his new labs on these meds look like and will readdress the 
issue."

In May 2001, the veteran complained of worsening peripheral 
neuropathy in the feet.  Dr. W. noted that "[the veteran] 
has been putting up with this for a couple of months since he 
says he feels the new regimen is really good for him and 
doesn't want to jeopardize it.  I assured him this was 
intolerable and not surprising as we have him on D4T/DDI.  I 
told him we need to at least switch D4T and follow."  Dr. W. 
therefore changed the prescription for D4T to Efavirenz, 
noting that the veteran was "on low dose ritonavir, so the 
efairenz/amprenavir interaction should be muted".

In August 2001, Dr. W. noted that since stopping the D4T, the 
veteran's peripheral neuropathy had perhaps improved slightly 
but was still persistent.  Dr. W. noted that the problem 
could be due to DDI, residual from D4T, or due to the HIV 
itself.  He prescribed amitryptyline for the peripheral 
neuropathy and informed the veteran that if the D4T is at 
fault, then he should expect improvement over the next 
several months.

As of September 2001, the veteran's treatment was performed 
by the Hampton, Virginia VAMC.  In June 2004, he resumed 
treatment in Reno, Nevada.  Subsequent treatment records 
include notations regarding peripheral neuropathy due to DDI 
or D4T or both.

The veteran in this case does not contend that his disability 
or disabilities are the result of his military service.  
Instead, he contends that his disabilities are the result of 
VA treatment and seeks compensation under 38 U.S.C.A. § 1151.  
Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.  The purpose 
of the amendment was, in effect, to overrule the United 
States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 
552 (1994), which held that no showing of negligence was 
necessary for recovery under § 1151.  In pertinent part, § 
1151, as amended, reads as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to § 1151 benefits, all three of the 
following factors must be shown: (1) disability or additional 
disability, (2) that VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability, 
and (3) that there was an element of fault on the part of VA 
in providing the treatment, hospitalization, surgery, etc., 
or that the disability resulted from an unforeseen event.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation "is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, 'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered."  38 C.F.R. § 3.358 
(c)(3).

Simply stated, the statutory prerequisites for compensation 
under 38 U.S.C.A. § 1151 have not been met.  The evidence of 
record has failed to establish either an unforeseeable event 
or carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care.  Accordingly, the preponderance of the evidence is 
against the appellant's claim, and compensation for 
peripheral neuropathy of the lower extremities under 38 
U.S.C.A. § 1151 is not warranted.  As such, the Board finds 
no reasonable basis upon which to predicate a grant of the 
benefits sought on appeal.

The Board also finds that the post-service medical record, as 
a whole, provides highly probative evidence against this 
claim, clearly indicating that the requirements of 
compensation under 38 U.S.C.A. § 1151 for a claim filed after 
October 1997 are not met.  In fact, the Board finds that the 
treatment records cited above provide evidence against such a 
finding, outweighing the veteran's statements to the VA.

With respect to the veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the post-service treatment 
records provide evidence against this claim, failing to 
indicate that the requirements of the statue in this case 
have been met.  There is simply no indication of a problem 
associated with the veteran's treatment that was 
unforeseeable or the result of negligence, outweighing the 
veteran's statement that there was some form of problem.  
Side effects from medication used to treat HIV does not 
indicate any form of negligence of VA's treatment of the 
veteran.  

In this case, there is no basis in the record to assume that 
not removing the veteran from Videx (when the veteran was 
removed from Zerit) was an act of "carelessness, negligence, 
lack of proper skill, [or] error in judgment" other than the 
veteran's unsubstantiated medical opinion that this caused 
his current problem.  Clearly the doctor at that time was 
attempting to deal with the veteran's symptom while at the 
same time effectively dealing with needed treatment for HIV 
(removing the veteran from all medication was clearly not an 
option).  Further, it is not clear from the record that the 
medication caused the problem in question. 

For the above reasons, the preponderance of the evidence 
supports the conclusion that entitlement to compensation 
under 38 U.S.C.A. § 1151 for peripheral neuropathy of the 
lower extremities is not warranted.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2008).




Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2006 that fully addressed all 
three notice elements and were sent prior to the initial AOJ 
decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran has not provided any evidence that 
indicates any of the criteria necessary for a finding of 
entitlement under 38 U.S.C.A. § 1151.  Therefore, a medical 
examination or opinion was not obtained.  The post-service 
treatment records are found to provide evidence against this 
claim, providing no basis for a medical opinion to be 
obtained.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from the Durham, Hampton, and Reno VAMCs through 
November 2005 and all SSA records pertaining to the veteran.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for peripheral neuropathy of the lower extremities, claimed 
to have resulted from treatment at the Durham, North Carolina 
VAMC, is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


